Exhibit 10.1

HIGHWOODS REALTY LIMITED PARTNERSHIP

OFFICE LEASE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1:      Basic Definitions and Provisions      a.    Premises      b.   
Term      c.    Intentionally Omitted      d.    Permitted Use      e.   
Occupancy Limitation      f.    Base Rent      g.    Rent Payment Address     
h.    Security Deposit      i.    Business Hours      j.    After Hours HVAC
Rate      k.    Parking      l.    Notice Addresses      m.    Broker      n.   
Authorized Representative Article 2:      Leased Premises      a.    Premises
     b.    Common Areas Article 3:      Term      a.    Commencement and
Expiration Dates      b.    Delivery of Possession      c.    Right to Occupy
Article 4:      Use      a.    Permitted Use      b.    Prohibited Equipment in
Premises Article 5:      Rent      a.    Payment Obligations      b.    Base
Rent      c.    Additional Rent Article 6:      Security Deposit Article 7:     
Services by Landlord      a.    Base Services      b.    Landlord’s Maintenance
     c.    No Abatement Article 8:      Tenant’s Acceptance and Maintenance of
Premises      a.    Acceptance of Premises      b.    Move-in Obligations     
c.    Tenant’s Maintenance      d.    Alterations to Premises      e.   
Restoration of Premises      f.    Landlord’s Performance of Tenant’s
Obligations      g.    Construction Liens      h.    Communications Compliance
Article 9:      Property of Tenant Article 10:      Signs



--------------------------------------------------------------------------------

Article 11:      Access to Premises      a.    Tenant’s Access      b.   
Landlord’s Access Article 12:      Tenant’s Compliance Article 13:     
Insurance Requirements      a.    Tenant’s Liability Insurance      b.   
Tenant’s Property Insurance      c.    Certificates of Insurance      d.   
Insurance Policy Requirements      e.    Right to Increase Requirements      f.
   Landlord’s Property Insurance      g.    Mutual Waiver of Subrogation Article
14:      Indemnity Article 15:      Quiet Enjoyment Article 16:     
Subordination; Attornment; Non-Disturbance; and Estoppel Certificate      a.   
Subordination and Attornment      b.    Non-Disturbance      c.    Estoppel
Certificates Article 17:      Assignment – Sublease      a.    Landlord Consent
     b.    Permitted Assignments/Subleases      c.    Notice to Landlord      d.
   Prohibited Assignments/Sublease      e.    Limitation on Rights of
Assignee/Sublessee      f.    Tenant Not Released      g.    Landlord’s Right to
Collect Sublease Rents Upon Tenant Default      h.    Excess Rents      i.   
Landlord’s Fees Article 18:      Damages to Premises      a.    Landlord’s
Restoration Obligations      b.    Tenant’s Restoration Obligations      c.   
Termination of Lease by Landlord      d.    Termination of Lease by Tenant     
e.    Rent Abatement Article 19:      Eminent Domain      a.    Effect on Lease
     b.    Right to Condemnation Award Article 20:      Environmental Compliance
     a.    Tenant’s Responsibility      b.    Liability of the Parties      c.
   Inspections by Landlord Article 21:      Default      a.    Tenant’s Default
     b.    Landlord’s Remedies      c.    Landlord’s Expenses      d.   
Remedies Cumulative      e.    No Accord and Satisfaction      f.    No
Reinstatement      g.    Unlawful Detainer      h.    Landlord’s Default



--------------------------------------------------------------------------------

Article 22:      Multiple Defaults      a.    Loss of Option Rights      b.   
Increased Security Deposit      c.    Effect on Notice and Cure Period Article
23:      Bankruptcy      a.    Trustee’s Rights      b.    Adequate Assurance
     c.    Assumption of Lease Obligations Article 24:      Notices      a.   
Addresses      b.    Form; Delivery; Receipt Article 25:      Holding Over
Article 26:      Right to Relocate      a.    Substitute Premises      b.   
Upfit of Substitute Premises      c.    Relocation Costs      d.    Lease Terms
Article 27:      Broker’s Commissions Article 28:      Anti-Terrorism Laws
Article 29:      General Provisions/Definitions      a.    No Agency      b.   
Force Majeure      c.    Building Standard Improvements      d.    Limitation on
Damages      e.    Satisfaction of Judgments Against Landlord      f.   
Interest      g.    Legal Costs      h.    Sale of Premises or Building      i.
   Time of the Essence      j.    Transfer of Security Deposit      k.    Tender
of Premises      l.    Tenant’s Financial Statements      m.    Recordation     
n.    Partial Invalidity      o.    Binding Effect      p.    Entire Agreement;
Construction      q.    Good Standing      r.    Choice of Law      s.   
Effective Date Article 30:      Special Conditions Article 31:      Addenda and
Exhibits      a.    Addendum      b.    Exhibit A – Premises      c.    Exhibit
A-1 – Work Letter      d.    Exhibit B – Rules and Regulations      e.   
Exhibit C – Commencement Agreement      f.    Exhibit D – Acceptance of Premises



--------------------------------------------------------------------------------

OFFICE LEASE

THIS OFFICE LEASE (“Lease”), made this 17 day of April, 2014, by and between
HIGHWOODS REALTY LIMITED PARTNERSHIP, a North Carolina limited partnership
(“Landlord”), and KIRKLAND’S, INC., a Tennessee corporation (“Tenant”), provides
as follows:

1. BASIC DEFINITIONS AND PROVISIONS. The following basic definitions and
provisions apply to this Lease:

 

a.     Premises.

     Rentable Square Feet:       76,199 rsf      Phase I:         41,961 rsf,
which consists of (i) a portion of the first floor space comprising
approximately 16,268 rsf; and (ii) all of the third floor comprising
approximately 25,693 rsf      Phase II:       34,238 rsf, which consists of (i)
the remainder of the first floor space comprising approximately 8,433 rsf; and
(ii) all of the second floor comprising approximately 25,805 rsf      Suites:   
   100, 200 and 300      Building:       5310 Maryland Way      Office Park:   
   Maryland Farms      Street Address:       5310 Maryland Way      City/County:
      Brentwood, Williamson      State/Zip Code:       Tennessee 37027

b. Term.

     Number of Months:       125 (approx.) – See Expiration Date below     
Commencement Dates:                  Phase I Commencement
Date:                August 1, 2014                  Phase II Commencement
Date:               October 1, 2014      Rent Commencement Dates:     
            Phase I Rent Commencement Date:            November 1, 2014     
            Phase II Rent Commencement Date:           January 1, 2015     
Expiration Date:       The last day of the 123rd complete calendar month
following the Phase II Commencement Date

c. Intentionally Omitted

d. Permitted Use. General office use only, which shall be deemed to include
storage and display space for Tenant’s merchandise.

e. Occupancy Limitation. No more than four persons per 1,000 rentable square
feet of the Premises.

 

1



--------------------------------------------------------------------------------

f. Base Rent. The minimum Base Rent for the Term is $16,881,552.40, payable in
monthly installments on the 1st day of each month in accordance with the
following Base Rent Schedule:

 

PERIOD

 

RATE

 

MONTHLY RENT

 

ANNUAL RENT

08/01/14 – 10/31/14*   $0.00*   $0.00*   $0.00* 11/01/14 – 12/31/14*   $20.00*  
$69,935.00*   $139,870.00* 01/01/15 – 10/31/15   $20.00   $126,998.33  
$1,269,983.30 11/01/15 – 10/31/16   $20.40   $129,538.30   $1,554,459.60
11/01/16 – 10/31/17   $20.81   $132,141.77   $1,585,701.24 11/01/17 – 10/31/18  
$21.22   $134,745.23   $1,616,942.76 11/01/18 – 10/31/19   $21.65   $137,475.70
  $1,649,708.40 11/01/19 – 10/31/20   $22.08   $140,206.16   $1,682,473.92
11/01/20 – 10/31/21   $22.52   $143,000.12   $1,716,001.44 11/01/21 – 10/31/22  
$22.97   $145,857.59   $1,750,291.08 11/01/22 – 10/31/23   $23.43   $148,778.55
  $1,785,342.60 11/01/23 – 10/31/24   $23.90   $151,763.01   $1,821,156.12
11/01/24 – 12/31/24   $24.38   $154,810.97   $309,621.94

 

* Base Rent for the Phase I space shall be abated for the first three months
following the Phase I Commencement Date (anticipated to occur on August 1,
2014); and Base Rent for Phase II space shall be abated for first three months
following the Phase II Commencement Date (anticipated to occur on October 1,
2014). Thus, Base Rent for the period of November 1 – December 31, 2014 is
calculated only on the 41,961 rentable square feet of the Phase I space.

The dates in the above rent schedule assume a Phase I Commencement Date of
August 1, 2014, and a Phase II Commencement Date of October 1, 2014; and the
dates are subject to adjustment depending on when the actual Phase I and Phase
II Commencement Dates occur.

 

g.    Rent Payment Address.    HIGHWOODS REALTY LIMITED PARTNERSHIP    P. O. Box
409355    Atlanta, GA 30384    Tax ID #: 56-1869557 h.    Security Deposit.   
[N/A] i.    Business Hours.    [N/A] j.    After Hours HVAC Rate.    [N/A]
k.   Parking.    Except as needed on a limited and temporary basis by AT&T to
service its portion of the Building referenced in Section 2.c hereinbelow,
exclusive use of the parking lot associated with the Building. l.     Notice
Addresses.   

LANDLORD:

   HIGHWOODS REALTY LIMITED PARTNERSHIP    c/o Highwoods Properties, Inc.   
3322 West End Ave., Suite 600    Nashville, Tennessee 37203    Phone:
615/320-5566    Facsimile #: 615/320-5607

 

2



--------------------------------------------------------------------------------

with a copy to:

   HIGHWOODS REALTY LIMITED PARTNERSHIP    c/o Highwoods Properties, Inc.   
3100 Smoketree Court, Suite 600    Raleigh, North Carolina 27604    Attn:
Manager, Lease Administration and Legal Department    Facsimile #: 919/876-2448

TENANT:

   KIRKLAND’S, INC.    5310 Maryland Way, Suite 100    Brentwood, Tennessee
37027    Attn: W. Michael Madden    Phone: 615/872-4800    Facsimile#:
            

with a copy to:

   BASS, BERRY & SIMS, PLC    150 Third Avenue South, Suite 2800    Nashville,
Tennessee 37201    Attn: Scott Thomas    Facsimile#: 615/742-2743 m.    Broker
   Cushman & Wakefield/Cornerstone Commercial Real Estate Services
n.    Tenant’s Authorized Representative:                    W. Michael Madden

 

  2. LEASED PREMISES.

a. Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises identified in Section 1a and as more particularly shown on Exhibit A,
attached hereto.

b. Common Areas. During the period between the Phase I Commencement Date and the
Phase II Commencement Date, Tenant acknowledges that Tenant shall not be the
sole tenant of the Building. During such period, Tenant agrees that Landlord
shall have control over the Common Areas of the Building, and Tenant shall abide
by Landlord’s reasonable rules and regulations intended to govern a multi-tenant
building. “Common Areas” shall be deemed to include entrances, hallways,
lobbies, elevators, restrooms, walkways and parking areas. Commencing on the
Phase II Commencement Date, Landlord acknowledges that the Building shall be a
single tenant building, except as otherwise provided herein, and as such, Tenant
shall have control over the Common Areas as part of the Premises hereunder.

c. AT&T. Tenant acknowledges and agrees that Landlord leases a portion of the
Building containing approximately 427 rentable square feet and located on the
1st floor to [AT&T] (“AT&T”). Tenant agrees to permit AT&T to access and use the
space leased to AT&T in accordance with the terms of such lease provided that
AT&T shall access such space only by way of the exterior door and vestibule
located on the west side of the Building and further provided that Tenant shall
have no liability or obligation to AT&T as a result of this Lease and Landlord
acknowledges that AT&T shall look solely to Landlord for any claims that AT&T
may have under its lease with Landlord.

 

  3. TERM.

a. Commencement and Expiration Dates. The Lease Term commences on the Phase I
Commencement Date and expires on the Expiration Date as set forth in Section 1b,
subject to the provisions of the Work Letter attached hereto as Exhibit A-1, and
subject to the following:

i. If Landlord, for any reason, cannot deliver possession of the Phase I space
to Tenant on the Phase I Commencement Date set forth in Section 1b, then the
Phase I Commencement Date and the Phase I Rent Commencement Date shall be
revised to conform to the date of Landlord’s delivery of possession of the Phase
I space to Tenant. Likewise, If Landlord, for any reason, cannot deliver
possession of the Phase II space to Tenant on the Phase II Commencement Date set
forth in Section 1b, then the Phase II Commencement Date and the Phase II Rent
Commencement Date shall be revised to conform to the date of Landlord’s delivery
of possession of the Phase II space to Tenant. Neither

 

3



--------------------------------------------------------------------------------

Landlord nor Landlord’s agents shall be liable to Tenant for any loss or damage
resulting from the delay in delivery of possession. Notwithstanding the
foregoing, in the event Landlord is unable to deliver possession of the Phase I
space to Tenant within 90 days after the original Phase I Commencement Date set
forth in Section 1b and/or Landlord is unable to deliver possession of the Phase
II space to Tenant within 90 days after the original Phase II Commencement Date
set forth in Section 1b (as such dates shall be extended on a day-for-day basis
due to any delays resulting from force majeure or caused by Tenant – “Excused
Delays”), then thereafter (i) Tenant may terminate this Lease by giving notice
to Landlord; provided, however, if Landlord delivers the Phase I space or the
Phase II space (as applicable) to Tenant prior to Tenant delivering its
termination notice to Landlord, then Tenant shall be deemed to have forfeited
its right to terminate the Lease based on Landlord’s failure to timely deliver
the applicable portion of the Premises; or (ii) if Tenant shall not elect to
terminate this Lease, Tenant shall receive one days’ free rent for each day of
delay in the delivery of the Premises. Landlord shall cooperate in good faith to
make available the Premises, or any material portion thereof, to Tenant as soon
as such space shall become available for the purpose of completing the Tenant
Improvements.

ii. The Commencement Dates, Rent Commencement Dates and Expiration Date may be
set forth in a Commencement Agreement similar to Exhibit C, attached hereto, to
be prepared by Landlord and promptly executed by the parties. If the Expiration
Date does not occur on the last day of a calendar month, then the Term shall be
extended by the number of days necessary to cause the Expiration Date to occur
on the last day of the last calendar month of the Term. Tenant shall pay Base
Rent and Additional Rent for such additional days at the same rate payable for
the portion of the last calendar month immediately preceding such extension.

b. Delivery of Possession. As further specified in the Work Letter attached
hereto as Exhibit A-1, “delivery of possession” shall mean the earlier of:
(i) the date Landlord has the applicable portion of the Premises ready for
occupancy by Tenant; or (ii) the date Landlord could have had the applicable
portion of the Premises ready had there been no delays attributable to Tenant.

c. Right to Occupy. Prior to occupancy of the Phase I Premises and the Phase II
Premises, Tenant’s Authorized Representative shall execute an Acceptance of
Premises similar to Exhibit D attached hereto, to be prepared by Landlord and
executed by the parties. Tenant shall not occupy the Premises until Tenant has
delivered all required certificates of insurance to Landlord. Tenant’s failure
to comply with this (or any other conditions precedent to occupancy under the
terms of this Lease) shall not delay the applicable Commencement Dates.

 

  4. USE.

a. Permitted Use. The Premises may be used only for general office purposes in
connection with Tenant’s Permitted Use as defined in Section 1d and in
accordance with the Occupancy Limitation as set forth in Section 1e. Tenant
shall not use the Premises:

i. In violation of any restrictive covenants which apply to the Premises;

ii. In any manner that constitutes a nuisance or trespass or unreasonably
disturbs other tenants in the Building or Office Park, as applicable;

iii. In any manner which increases any insurance premiums (unless Tenant pays
for such increase), or makes such insurance unavailable to Landlord on the
Building; or

iv. In any manner that creates demands for electricity, heating or air
conditioning in excess of the electrical capacity of the Building which is five
watts per useable square foot for Building Standard lighting, HVAC, and
convenience outlets associated with the Building.

v. For any purpose except the Permitted Use, unless consented to by Landlord in
writing.

b. Prohibited Equipment in Premises. Tenant shall not use or install any
equipment in the Premises that places extraordinary demands on the electrical,
heating or air conditioning systems (“High Demand Equipment”) without Landlord’s
prior written consent, which consent shall not be unreasonably withheld. High
Demand Equipment shall include, without limitation, any supplemental HVAC units.
No such consent will be given if Landlord determines, in its reasonable opinion,
that such High Demand Equipment

 

4



--------------------------------------------------------------------------------

may not be safely used in the Premises or that electrical service is not
adequate to support the High Demand Equipment. Landlord’s consent may be
conditioned, without limitation, upon separate metering of the High Demand
Equipment and Tenant’s payment of all engineering, equipment, installation,
maintenance, removal and restoration costs and utility charges associated with
the High Demand Equipment and the separate meter, as well as administrative
costs as provided below. If High Demand Equipment used in the Premises by Tenant
affects the temperature otherwise maintained by the heating and air conditioning
system, Landlord shall have the right to install supplemental air conditioning
units in the Premises and/or require Tenant to use any existing supplemental
units serving the Premises. If supplemental units are required by Landlord
pursuant to the foregoing sentence, or if Tenant requests the installation
and/or use of any supplemental units, then the costs of engineering, installing,
operating, maintaining and repairing the units shall be paid by Tenant.

 

  5. RENT.

a. Payment Obligations. Beginning on the applicable Rent Commencement Date,
Tenant shall pay Base Rent and Additional Rent (collectively, “Rent”) on or
before the first day of each calendar month during the Term, as follows:

i. Rent payments shall be sent to the Rent Payment Address set forth in
Section 1g.

ii. Rent shall be paid without previous demand or notice and without set off or
deduction (except as otherwise provided in this Lease). Tenant’s obligation to
pay Rent under this Lease is completely separate and independent from any of
Landlord’s obligations under this Lease. Any payment by Tenant or acceptance by
Landlord of a lesser amount than shall be due from Tenant to Landlord shall be
treated as a payment on account. The acceptance by Landlord of a check or other
draft for a lesser amount with an endorsement or statement thereon, or upon any
letter accompanying such check, that such lesser amount is payment in full shall
be given no effect, and Landlord may accept such check or draft without
prejudice to any other rights or remedies which Landlord may have against
Tenant.

iii. If the Rent Commencement Date is a day other than the first day of a
calendar month, then Rent for such month shall be (i) prorated for the period
between the Rent Commencement Date and the last day of the month in which the
Rent Commencement Date falls, and (ii) due and payable on the Rent Commencement
Date.

iv. If Rent is not received within five business days of the due date, Landlord
shall be entitled to an overdue payment fee in the amount of 5% of all Rent due.

v. If Landlord presents Tenant’s check to any bank and Tenant has insufficient
funds to pay for such check, then Landlord shall be entitled to $100 as a bad
check fee.

b. Base Rent. Tenant shall pay Base Rent as set forth in Section 1f.

c. Additional Rent. In addition to Base Rent, Tenant shall pay as rent all sums
and charges due and payable by Tenant under this Lease (“Additional Rent”),
including, but not limited to, Tenant’s Proportionate Share of the increase in
Operating Expenses and Taxes as set forth in the Addendum to the Lease.
Notwithstanding any provision herein to the contrary, Tenant shall be solely
responsible for payment of all costs associated with Tenant’s electrical usage
in the Building as part of Additional Rent.

 

  6. SECURITY DEPOSIT. [Intentionally Omitted]

 

  7. SERVICES BY LANDLORD.

a. Base Services. Provided that the Lease or Tenant’s right of possession to the
Premises has not been terminated, Landlord shall cause to be furnished to the
Building, or as applicable, the Premises the following services:

i. Water for drinking, lavatory and toilet purposes.

ii. Electricity for the building standard fluorescent lighting and for the
operation of general office machines.

iii. Building standard fluorescent lighting composed of 2’ x 4’ fixtures; Tenant
shall service, replace and maintain at its own expense any incandescent
fixtures, table lamps, or lighting other than the Building Standard fluorescent
light, and any dimmers or lighting controls other than controls for the building
standard fluorescent lighting.

 

5



--------------------------------------------------------------------------------

iv. Heating and air conditioning for the reasonably comfortable use and
occupancy of the Premises.

v. Landscaping and maintenance of all exterior portions of the Premises,
including but not limited to restriping of the parking lots and snow removal as
reasonably determined to be needed by Landlord.

vi. Janitorial services five days a week (excluding National and State
holidays).

vii. Except as needed on a limited and temporary basis by AT&T to service its
portion of the Building referenced in Section 2.c hereinabove, exclusive use of
the parking lot associated with the Building.

Notwithstanding the foregoing or any provision herein to the contrary, Tenant
shall be solely responsible for all costs associated with the engineering,
metering, installation, operation, maintenance, repair and replacement of any
supplemental HVAC units used by Tenant (whether existing or installed by or on
behalf of Tenant or by Landlord pursuant to Section 4.b above).

b. Landlord’s Maintenance. Landlord shall make all repairs and replacements to
the Building (including Building fixtures and equipment), Common Areas and
Building Standard Improvements in the Premises, except for repairs and
replacements that Tenant must make under Article 8. Landlord shall not be
obligated to repair or maintain Non-Standard Improvements (as defined in this
Lease). Landlord’s maintenance shall include the roof, foundation, exterior
walls, interior structural walls, all structural components, and all Building
systems, such as mechanical, electrical, HVAC, and plumbing. Repairs or
replacements shall be made within a reasonable time (depending on the nature of
the repair or replacement needed) after receiving notice from Tenant or Landlord
having actual knowledge of the need for a repair or replacement.

c. No Abatement. There shall be no abatement or reduction of Rent by reason of
any of the foregoing services not being continuously provided to Tenant;
provided, however, if any of the foregoing services is interrupted due to the
negligence or willful misconduct of Landlord or its employees, agents or
contractors such that Tenant cannot reasonably conduct its Permitted Use in the
Premises from the standpoint of prudent business management, and the
interruption continues for a period of at least three consecutive business days
following Landlord’s receipt of notice from Tenant, then Rent shall abate during
the period beginning on the fourth consecutive business day of the interruption
and ending on the date the service is restored; provided, however, that if only
a portion of the Premises is rendered unusable for Tenant’s Permitted Use as a
result of the interruption and Tenant reasonably can continue to use the
remainder as determined from the standpoint of prudent business management, then
Rent shall abate only in proportion to the amount of the Premises in which
Tenant is unable to conduct its Permitted Use. Landlord shall have the right to
temporarily shut down the Building systems (including electricity and HVAC
systems) for required maintenance and safety inspections in a commercially
reasonable manner (provided, Landlord gives notice thereof to Tenant prior to
such shut down), and in cases of emergency.

 

  8. TENANT’S ACCEPTANCE AND MAINTENANCE OF PREMISES.

a. Acceptance of Premises. Except as expressly provided otherwise in this Lease,
Tenant’s occupancy of the Premises is Tenant’s representation to Landlord that
(i) Tenant has examined and inspected the Premises, (ii) finds the Premises to
be as represented by Landlord and satisfactory for Tenant’s intended use, and
(iii) constitutes Tenant’s acceptance of the Premises “as is” with the exception
of any punchlist items to be completed by Landlord. Landlord makes no
representation or warranty as to the condition of the Premises except as
specifically set forth elsewhere in this Lease.

b. Move-In Obligations. Tenant shall schedule its move-in with the Landlord’s
Property Manager. Prior to the move-in, Tenant must provide the name, address
and contact information for Tenant’s moving company, and the moving company must
comply with Landlord’s requirements, including insurance. During Tenant’s
move-in, a representative of Tenant must be on-site with Tenant’s moving company
to insure proper treatment of the Building and the Premises. Elevators,
entrances, hallways and other

 

6



--------------------------------------------------------------------------------

Common Areas must remain in use for the general public during ordinary business
hours. Any specialized use of elevators or other Common Areas must be
coordinated with Landlord’s Property Manager. Tenant must properly dispose of
all packing material and refuse in accordance with the Rules and Regulations.
Any damage or destruction to the Building or the Premises caused by Tenant or
its moving company, employees, agents or contractors during Tenant’s move-in
will be the sole responsibility of Tenant.

c. Tenant’s Maintenance. Tenant, at its expense, shall: (i) keep the Premises
and fixtures in good order, including, without limitation, any hot water
heater(s) exclusively serving the Premises; (ii) repair and replace Non-Standard
Improvements installed by or at Tenant’s request that serve the Premises (unless
the Lease is ended because of casualty loss or condemnation); (iii) make repairs
and replacements to the Premises and/or Building needed because of Tenant’s
misuse; and (iv) not commit waste. “Non-Standard Improvements” means such items
as (i) High Demand Equipment and separate meters, (ii) all wiring and cabling
from the point of origin to the termination point, (iii) raised floors for
computer or communications systems, (iv) telephone equipment, security systems,
and UPS systems, (iv) equipment racks, (v) alterations installed by or at the
request of Tenant after the Phase II Rent Commencement Date, (vi) equipment
installed in a kitchen, kitchenette or break room within the Premises, including
any ice machine, refrigerator, dishwasher, garbage disposal, coffee machine and
microwave, sink and related faucets, water filter and water purification system,
(vii) kitchen drain lines; and (ix) any other improvements that are not part of
the Building Standard Improvements, including, but not limited to, special
equipment, decorative treatments, lights and fixtures and executive restrooms.

d. Alterations to Premises. Tenant shall make no structural or interior
alterations to the Premises without the prior written approval of Landlord. If
Tenant requests alterations, Tenant shall provide Landlord with a complete set
of construction drawings. If the requested alterations are approved by Landlord,
then Tenant may complete the alterations with contractors approved by Landlord.
Notwithstanding the foregoing, Tenant, at its sole cost and expense, shall have
the right to make interior, non-structural alterations to the Premises of up to
$50,000.00 per occurrence without the prior written approval of Landlord
(“Permitted Alterations”), provided the Permitted Alterations (i) do not require
a building permit; (ii) do not create an unreasonable burden on the load bearing
capability of the floor or otherwise affect any structural elements of the
Building and/or Premises; (iii) do not modify, connect to, or interfere with any
Building systems (such as the HVAC, plumbing or electrical systems) in an
adverse way; and (iv) are not visible from outside of the Premises. Tenant shall
notify Landlord in writing prior to making any such Permitted Alterations.
Tenant’s contractors and/or subcontractors must be licensed in the State of
Tennessee and must be approved in writing by Landlord prior to the commencement
of any alterations. Landlord hereby agrees not to unreasonably withhold,
condition or delay its approval of Tenant’s contractors and subcontractors or
any of Tenant’s proposed alterations. Any alterations performed by Tenant must
be completed in a good and workmanlike manner and in accordance with all
applicable laws, codes and regulations. Landlord shall have the right to inspect
Tenant’s work periodically in connection with any alterations to the extent
reasonably necessary to ensure Tenant’s compliance with this provision.

e. Restoration of Premises. At the expiration or earlier termination of this
Lease, Tenant shall deliver each and every part of the Premises in as good
repair and condition as the applicable Commencement Date, ordinary wear and tear
and damage by casualty and condemnation excepted. Tenant shall not be required
to remove any Non-Standard Improvements unless Landlord notified Tenant at the
time the Non-Standard Improvements were approved by Landlord that Tenant would
be required to remove the same upon the expiration or termination of the Lease;
provided, however, Tenant shall be obligated to remove any and all wiring and
cabling installed by or specifically on behalf of Tenant; and further provided
that Landlord reserves the right to reasonably require Tenant to remove any
Non-Standard Improvements that were installed without Landlord’s approval.
Tenant shall repair any damage caused by the removal of any Non-Standard
Improvements.

f. Landlord’s Performance of Tenant’s Obligations. If Tenant does not perform
its maintenance or restoration obligations in a timely manner, commencing the
same within five business days after receipt of notice from Landlord specifying
the work needed, and thereafter diligently and continuously pursuing the work
until completion, then Landlord shall have the right, but not the obligation, to
perform such work on Tenant’s behalf. Any amounts expended by Landlord on such
maintenance or restoration shall be Additional Rent to be paid by Tenant to
Landlord within 30 days after demand.

 

7



--------------------------------------------------------------------------------

g. Construction Liens. Tenant shall keep Landlord’s property, including, without
limitation, the Premises, Building, Common Areas and real estate upon which the
Building and Common Areas are situated (collectively “Landlord’s Property”),
free from any liens arising out of any work performed, materials furnished, or
obligations incurred by or on behalf of Tenant. Should any lien or claim of lien
be filed against Landlord’s Property by reason of any act or omission of Tenant
or any of Tenant’s agents, employees, contractors or representatives, then
Tenant shall cause the same to be canceled and discharged of record by bond or
otherwise within 30 days after the filing thereof. Should Tenant fail to
discharge the lien within 10 days, then Landlord may discharge the lien. The
amount paid by Landlord to discharge the lien (whether directly or by bond),
plus all administrative and legal costs incurred by Landlord, shall be
Additional Rent payable by Tenant within 30 days after receipt of Landlord’s
written demand. The remedies provided herein shall be in addition to all other
remedies available to Landlord under this Lease or otherwise.

h. Communications Compliance. Tenant acknowledges and agrees that any and all
telephone and telecommunication services desired by Tenant shall be ordered and
utilized at the sole expense of Tenant.

9. PROPERTY OF TENANT. Tenant shall pay when due all taxes levied or assessed
upon Tenant’s equipment, fixtures, furniture, leasehold improvements and
personal property located in the Premises. Tenant may remove all fixtures and
equipment which it has placed in the Premises; provided, however, Tenant must
repair all damages caused by such removal. If Tenant does not remove its
property from the Premises upon the expiration or earlier termination (for
whatever cause) of this Lease, such property shall be deemed abandoned by
Tenant, and Landlord may dispose of the same in whatever manner Landlord may
elect without any liability to Tenant.

10. SIGNS. Except as expressly provided otherwise herein, Tenant may not erect,
install or display any sign or advertising material upon the exterior of the
Building or Premises (including any exterior doors, walls or windows) without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. Door and directory signage shall be provided
and installed by the Landlord in accordance with building standards at Tenant’s
expense, unless otherwise provided in the Work Letter attached as Exhibit A-1.
Unless otherwise provided in the Work Letter attached as Exhibit A-1, one access
card per current employee on site as of the Phase II Rent Commencement Date will
be provided at Landlord’s expense, with the number of cards not to exceed
Tenant’s occupancy ratio set forth in Section 1e of the Lease. Any subsequently
issued access cards will be at Tenant’s expense. As long as (a) the Lease or
Tenant’s right of possession to the Premises has not been terminated; and
(b) Tenant continues to lease at least seventy-five percent (75%) of the
Building, Landlord hereby grants to Tenant the right to place identification
sign(s) on the exterior of the Building and on the monument sign at the street
(collectively, “Tenant’s Exterior Signage”) to the maximum extent permitted by
applicable laws, ordinance, covenants and restrictions affecting the
Property. All elements of Tenant’s Exterior Signage, including, without
limitation, the exact location of the exterior Building signs and all materials,
colors, size and lettering for Tenant’s Exterior Signage, shall be subject to
all applicable laws, ordinances, covenants and restrictions, as well as the
prior written approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed. Tenant shall be responsible for any costs
associated with the manufacture and installation of Tenant’s Exterior Signage,
provided the cost thereof may be deducted from the Allowance. Landlord shall
maintain and repair Tenant’s Exterior Signage at Tenant’s expense during the
Term, and Tenant shall be solely responsible for all costs associated with the
removal and disposal of Tenant’s Exterior Signage upon the expiration or earlier
termination of the Lease. Landlord’s grant of Tenant’s Exterior Signage rights
hereunder is personal to Kirkland’s, Inc.; and Landlord reserves the right to
revoke Tenant’s Exterior Signage rights hereunder upon an assignment of the
Lease by Kirkland’s, Inc. to any entity other than its affiliate, subsidiary or
successor-in-interest by merger, acquisition or consolidation.

 

  11. ACCESS TO PREMISES.

a. Tenant’s Access. Tenant, its agents, employees, invitees, and guests, shall
have access to the Premises and reasonable ingress and egress to the Common
Areas of the Building 24 hours a day, seven days a week; provided, however,
Landlord by reasonable regulation may control such access for the comfort,
convenience, safety and protection of all tenants in the Building, or as needed
for making repairs and alterations. Tenant shall be responsible for providing
access to the Premises to its agents, employees, invitees and guests after
ordinary business hours and on weekends and holidays, but in no event shall
Tenant’s use of and access to the Premises during non-business hours compromise
the security of the Building.

 

8



--------------------------------------------------------------------------------

b. Landlord’s Access. Landlord shall have the right to enter the Premises at any
time without notice in the event of an emergency. Additionally, Landlord shall
have the right, at all reasonable times and upon reasonable oral notice, either
itself or through its authorized agents, to enter the Premises (i) to make
repairs, alterations or changes that Landlord is permitted or required to make
pursuant to the terms of this Lease; (ii) to inspect the Premises, mechanical
systems and electrical devices and (iii) to show the Premises to prospective
mortgagees and purchasers. Within 180 days prior to the Expiration Date,
Landlord shall have the right, either itself or through its authorized agents,
to enter the Premises at all reasonable times and upon reasonable oral notice to
show prospective tenants. Landlord shall use reasonable efforts to minimize any
interruption to Tenant’s business operations during any entry by Landlord into
the Premises.

12. TENANT’S COMPLIANCE. Tenant shall comply with all applicable laws,
ordinances and regulations affecting the Premises, whether now existing or
hereafter enacted. Tenant shall comply with the Rules and Regulations attached
as Exhibit B. Any conflict between this Lease and the Rules and Regulations
shall be governed by the terms of this Lease.

13. INSURANCE REQUIREMENTS.

a. Tenant’s Liability Insurance. Throughout the Term, Tenant, at its sole cost
and expense, shall keep or cause to be kept for the mutual benefit of Landlord,
Landlord’s Property Manager, and Tenant, Commercial General Liability Insurance
(1986 ISO Form or its equivalent) with a combined single limit, each Occurrence
and General Aggregate-per location, of at least $2,000,000.00 (which may be
obtained with umbrella policies), which policy shall insure against liability of
Tenant, arising out of and in connection with Tenant’s use of the Premises.
Landlord and its managing agent shall be named as an Additional Insured on any
and all liability insurance policies required under this Lease.

b. Tenant’s Property Insurance. Tenant, at its own cost and expense, shall also
carry the equivalent of ISO Special Form Property Insurance on Tenant’s Property
for full replacement value and with coinsurance waived. For purposes of this
provision, “Tenant’s Property” shall mean Tenant’s personal property and
fixtures, and any improvements to the Premises that were paid for by Tenant (and
were not provided to the Premises pursuant to a tenant improvement allowance
provided to Tenant by Landlord or at Landlord’s cost).

c. Certificates of Insurance. Prior to taking possession of the Premises, and
annually thereafter, Tenant shall deliver to Landlord certificates of insurance
evidencing such policies. If Tenant fails to provide Landlord with certificates
or other evidence of insurance coverage, Landlord may obtain the required
coverage on Tenant’s behalf, in which event the cost of such coverage shall be
Additional Rent due and payable by Tenant within 10 days after receipt of
Landlord’s written demand.

d. Insurance Policy Requirements. Tenant’s insurance policies required by this
Lease shall: (i) be issued by insurance companies licensed to do business in the
state in which the Premises are located with a general policyholder’s ratings of
at least A- and a financial rating of at least VI in the most current Best’s
Insurance Reports available on the Phase I Commencement Date, or if the Best’s
ratings are changed or discontinued, the parties shall agree to a comparable
method of rating insurance companies; (ii) endorsed to be primary to all
insurance available to Landlord, with Landlord’s being excess, secondary or
noncontributory; and (iii) have a deductible or self-insured retention of no
more than $100,000.00 unless approved in writing by Landlord. All deductibles
and/or retentions shall be paid by, assumed by, for the account of, and at
Tenant’s sole risk. Tenant may provide the insurance required by virtue of the
terms of this Lease by means of a policy or policies of blanket insurance so
long as: (a) the amount of the total insurance allocated to the Premises under
the terms of the blanket policy or policies furnishes protection equivalent to
that of separate policies in the amounts required by the terms of this Lease;
and (b) the blanket policy or policies comply in all other respects with the
requirements of this Lease.

e. Right to Increase Requirements. Landlord shall have the right, upon prior
notice to Tenant but no more than once every five years during the Term and at
no time during the initial five (5) years of the Term, to require Tenant to
increase the limit and coverage amount of any insurance Tenant is required to
maintain under this Lease (but as to Tenant’s Liability Insurance not more than
Two Million and No/100 Dollars at any one (1) time) if in Landlord’s
commercially reasonable judgment (or that of Landlord’s mortgagee) the coverage
is insufficient and such an increase is necessary to meet the standards of
insurance coverage then currently being maintained on similar buildings in the
immediate vicinity of the Building.

 

9



--------------------------------------------------------------------------------

f. Landlord’s Property Insurance. Landlord shall keep the Building, including
the improvements (but excluding Tenant’s Property), insured against damage and
destruction by perils insured by the equivalent of ISO Special Form Property
Insurance for full replacement value.

g. Mutual Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord hereby releases and waives unto Tenant (including all
partners, stockholders, officers, directors, employees and agents thereof), its
successors and assigns, and Tenant hereby releases and waives unto Landlord
(including all partners, stockholders, officers, directors, employees and agents
thereof), its successors and assigns, all rights to claim damages for any
injury, loss, cost or damage to persons or to the Premises or any other
casualty, as long as the amount of such injury, loss, cost or damage has been
paid either to Landlord, Tenant, or any other person, firm or corporation, under
the terms of any Property, General Liability, or other policy of insurance, to
the extent such releases or waivers are permitted under applicable law. As
respects all policies of insurance carried or maintained pursuant to this Lease
and to the extent permitted under such policies, Tenant and Landlord each waive
the insurance carriers’ rights of subrogation. For purposes of this provision,
insurance proceeds paid to either party shall be deemed to include any
deductible or self-insurance retention amount for which that party is
responsible. A party’s failure to obtain or maintain any insurance coverage
required to be carried pursuant to the terms of this Lease shall not negate the
waivers and releases set forth herein as long as the insurance that the party
failed to obtain or maintain would have covered the loss or damage for which the
party is waiving its claims. Nothing in this provision shall be deemed a waiver
or release by Landlord of its right to claim, demand and collect insurance
proceeds directly from Tenant’s insurer pursuant to Landlord’s status as an
additional insured under any insurance policy Tenant is required to carry
pursuant to the terms of this Lease.

14. INDEMNITY. Subject to the insurance requirements, releases and mutual
waivers of subrogation set forth in this Lease, and except to the extent caused
by Landlord’s negligence or willful misconduct, Tenant shall indemnify, defend
and hold Landlord harmless from and against any and all claims, damages, losses,
liabilities, lawsuits, costs and expenses (including reasonable attorneys’ fees
at all tribunal levels) arising out of or related to (i) any activity, work, or
other thing done, by Tenant in or about the Premises or the Building, (ii) any
breach or default by Tenant in the performance of any of its obligations under
this Lease, or (iii) any act or neglect of Tenant, or any officer, agent,
employee, contractor, servant, invitee or guest of Tenant. Subject to the
insurance requirements, releases and mutual waivers of subrogation set forth in
this Lease, and except to the extent caused by Tenant’s negligence or willful
misconduct, Landlord shall indemnify and hold Tenant harmless from and against
any and all claims, damages, losses, liabilities, lawsuits, costs and expenses
(including reasonable attorneys’ fees at all tribunal levels) arising out of or
related to (a) any activity, work, or other thing done, permitted or suffered by
Landlord in or about the Common Areas or the Building, (b) any breach or default
by Landlord in the performance of any of its obligations under this Lease, or
(c) any act or neglect of Landlord, or any officer, agent, employee, contractor
or servant of Landlord.

15. QUIET ENJOYMENT. Tenant shall have quiet enjoyment and possession of the
Premises, provided Tenant promptly and fully complies with all of its
obligations under this Lease. No action of Landlord working in other space in
the Building, or in repairing or restoring the Premises in accordance with its
obligations hereunder, shall be deemed a breach of this covenant.

16. SUBORDINATION AND ATTORNMENT; NON-DISTURBANCE; AND ESTOPPEL CERTIFICATE.

a. Subordination and Attornment. Tenant agrees to execute within 10 business
days after request to do so from Landlord or its mortgagee (to include a grantee
of a security deed) an agreement:

i. Making this Lease superior or subordinate to the interests of the mortgagee;

ii. Agreeing to attorn to the mortgagee;

iii. Giving the mortgagee notice of, and a reasonable opportunity (which shall
in no event be less than 30 days after notice thereof is delivered to mortgagee)
to cure any Landlord default and agreeing to accept such cure if effected by the
mortgagee;

iv. Permitting the mortgagee (or other purchaser at any foreclosure sale), and
its successors and assigns, on acquiring Landlord’s interest in the Premises and
the Lease, to become substitute Landlord hereunder, with liability only for such
landlord obligations as accrue after Landlord’s interest is so acquired;

 

10



--------------------------------------------------------------------------------

v. Agreeing to attorn to any successor landlord; and

vi. Containing such other agreements and covenants on Tenant’s part as
Landlord’s mortgagee may reasonably request.

b. Non-Disturbance. Tenant’s obligation to subordinate its interests or attorn
to any mortgagee is conditioned upon the mortgagee’s agreement not to disturb
Tenant’s possession and quiet enjoyment of the Premises under this Lease so long
as Tenant is in compliance with the terms of the Lease.

c. Current Mortgages. Landlord hereby represents and warrants that there are no
mortgagee(s) holding a deed of trust affecting the Premises as of the Phase I
Commencement Date.

d. Estoppel Certificates. Tenant agrees to execute within ten business days
after request, and as often as reasonably requested but not more than twice in
any 12 month period except in event of the mortgage or sale of the Building,
estoppel certificates confirming any factual matter requested by Landlord which
is true and is within Tenant’s knowledge regarding this Lease, and the Premises,
including but not limited to: (i) the date of occupancy, (ii) Expiration Date,
(iii) the amount of Rent due and date to which Rent is paid, (iii) whether
Tenant has any defense or offsets to the enforcement of this Lease or the Rent
payable, (iv) any default or breach by Landlord, and (v) whether this Lease,
together with any modifications or amendments, is in full force and effect.

17. ASSIGNMENT – SUBLEASE.

a. Landlord Consent. Except as provided in Section 17b below, Tenant may not
assign or encumber this Lease or its interest in the Premises arising under this
Lease, and may not sublet all or any part of the Premises, without first
obtaining the written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Factors which Landlord may
consider in deciding whether to consent to an assignment or sublease include
(without limitation), (i) the creditworthiness of the assignee or sublessee,
(ii) the proposed use of the Premises, and (iii) any renovations to the Premises
or special services required by the assignee or sublessee. Landlord will not
consent to an assignment or sublease that might result in a use that conflicts
with the rights of any existing tenant. One consent shall not be the basis for
any further consent. The term “assignment” shall be defined and deemed to
include the following: (a) if Tenant is a partnership, the withdrawal or change,
whether voluntary, involuntary or by operation of law, of partners owning 30% or
more of the partnership, or the dissolution of the partnership; (b) if Tenant
consists of more than one person, an assignment, whether voluntary, involuntary,
or by operation of law, by one person to one of the other persons that is a
Tenant; (c) if Tenant is a corporation, any dissolution or reorganization of
Tenant, or the sale or other transfer of a controlling percentage (hereafter
defined) of capital stock of Tenant other than to an affiliate or subsidiary or
the sale of more than 50% in value of the assets of Tenant; and (d) if Tenant is
a limited liability company, the change of members whose interest in the company
is more than 50%. The phrase “controlling percentage” means the ownership of,
and the right to vote, stock possessing more than 50% of the total combined
voting power of all classes of Tenant’s capital stock issued, outstanding and
entitled to vote for the election of directors, or such lesser percentage as is
required to provide actual control over the affairs of the corporation; except
that, if the Tenant is a publicly traded company, public trades or sales of the
Tenant’s stock on a national stock exchange shall not be considered an
assignment hereunder even if the aggregate of the trades of sales exceeds 50% of
the capital stock of the company.

b. Permitted Assignments/Subleases. Notwithstanding the foregoing, Tenant may
assign this Lease or sublease part or all of the Premises without Landlord’s
consent to: (i) any corporation, limited liability company, or partnership that
controls, is controlled by, or is under common control with, Tenant; or (ii) any
corporation or limited liability company resulting from the merger or
consolidation with Tenant or to any entity that acquires all of Tenant’s assets
as a going concern of the business that is being conducted on the Premises;
provided, however, the assignor remains liable under the Lease and the assignee
or sublessee is a bona fide entity and assumes the obligations of Tenant, is as
creditworthy as the Tenant, and continues the same Permitted Use as provided
under Article 4.

c. Notice to Landlord. Landlord must be given prior written notice of every
assignment or subletting, and failure to do so shall be a default hereunder.

 

11



--------------------------------------------------------------------------------

d. Prohibited Assignments/Subleases. In no event shall this Lease be assignable
by operation of any law, and Tenant’s rights hereunder may not become, and shall
not be listed by Tenant as an asset under any bankruptcy, insolvency or
reorganization proceedings. Acceptance of Rent by Landlord after any
non-permitted assignment or sublease shall not constitute approval thereof by
Landlord.

e. Limitation on Rights of Assignee/Sublessee. Any assignment for which
Landlord’s consent is required shall not include the right to exercise any
options to renew the Term, expand the Premises or similar options, unless
specifically provided for in the consent. Additionally, no sublease shall
provide the subtenant the right to exercise any options to renew the Term,
expand the Premises or similar options provided to Tenant under the Lease.

f. Tenant Not Released. No assignment or sublease shall release Tenant of any of
its obligations under this Lease.

g. Landlord’s Right to Collect Sublease Rents upon Tenant Default. If the
Premises (or any portion) is sublet and Tenant defaults under its obligations to
Landlord, then Landlord is authorized, at its option, to collect all sublease
rents directly from the sublessee. Tenant hereby assigns the right to collect
the sublease rents to Landlord in the event of Tenant default. The collection of
sublease rents by Landlord shall not relieve Tenant of its obligations under
this Lease, nor shall it create a contractual relationship between sublessee and
Landlord or give sublessee any greater estate or right to the Premises than
contained in its sublease.

h. Intentionally Omitted.

i. Landlord’s Fees. Tenant shall pay Landlord an administration fee of $500.00
per assignment or sublease transaction for which Landlord’s consent is required.

18. DAMAGES TO PREMISES.

a. Landlord’s Restoration Obligations. If the Building or Premises are damaged
by fire or other casualty (“Casualty”), then, unless the Lease is terminated as
provided in this Article 18, Landlord shall repair and restore the Premises to
substantially the same condition of the Premises immediately prior to such
Casualty, subject to the following terms and conditions:

i. The casualty must be insured under Landlord’s insurance policies, and
Landlord’s obligation is limited to the extent of the insurance proceeds
received by Landlord provided Landlord obtained the insurance required by this
Lease. Landlord’s duty to repair and restore the Premises shall not begin until
receipt of the insurance proceeds.

ii. Landlord’s lender(s) must permit the insurance proceeds to be used for such
repair and restoration.

iii. Landlord shall have no obligation to repair and restore Tenant’s trade
fixtures, decorations, signs, contents, or any Non-Standard Improvements to the
Premises.

b. Tenant’s Restoration Obligations. Unless the Lease is terminated as provided
in this Article 18, Tenant shall promptly repair, restore, or replace Tenant’s
Property. All repair, restoration or replacement of Tenant’s Property shall be
at least to the same condition as existed prior to the Casualty.

c. Termination of Lease by Landlord. Landlord shall have the option of
terminating the Lease following the Casualty if: (i) the Premises is rendered
wholly untenantable; (ii) the Premises is damaged in whole or in part as a
result of a risk which is not covered by Landlord’s insurance policies;
(iii) Landlord’s lender does not permit a sufficient amount of the insurance
proceeds to be used for restoration purposes; (iv) the Premises is damaged in
whole or in part during the last two years of the Term; or (v) the Building
containing the Premises is damaged (whether or not the Premises is damaged) to
an extent of 50% or more of the fair market value thereof. If Landlord elects to
terminate this Lease, then it shall give notice of the cancellation to Tenant
within 60 days after the date of the Casualty. Tenant shall vacate and surrender
the Premises to Landlord within 15 days after receipt of the notice of
termination.

d. Termination of Lease by Tenant. Tenant shall have the option of terminating
the Lease if: (i) Landlord has failed to substantially restore the damaged
Building or Premises within 180 days of the Casualty (“Restoration Period”);
(ii) the Restoration Period has not been delayed by Tenant delays or force

 

12



--------------------------------------------------------------------------------

majeure; and (iii) Tenant gives Landlord notice of the termination within 15
days after the end of the Restoration Period (as extended by any Tenant delay or
force majeure delays). If Landlord is delayed by Tenant delay or force majeure,
then within 15 days of the event causing the delay, Landlord must provide Tenant
with notice stating the reason for the delays and a good faith estimate of the
length of the delays.

e. Rent Abatement. If the Premises is rendered wholly untenantable by the
Casualty, then the Rent payable by Tenant shall be fully abated. If the Premises
is only partially damaged, then Tenant shall continue the operation of Tenant’s
business in any part not damaged to the extent reasonably practicable from the
standpoint of prudent business management, and Rent and other charges shall be
abated proportionately to the portion of the Premises rendered untenantable. The
abatement shall be from the date of the Casualty until the Premises have been
substantially repaired and restored, or until Tenant’s business operations are
restored in the entire Premises, whichever shall first occur. The abatement of
the Rent set forth above, and the right to terminate the Lease set forth in
Section 18d, are Tenant’s exclusive remedies against Landlord in the event of a
Casualty unless caused by the gross negligence or willful misconduct of
Landlord.

19. EMINENT DOMAIN. If all of the Premises are taken under the power of eminent
domain (or by conveyance in lieu thereof), then this Lease shall terminate as of
the date possession is taken by the condemnor, and Rent shall be adjusted
between Landlord and Tenant as of such date. If only a portion of the Premises
is taken and Tenant can continue use of the remainder, then this Lease will not
terminate, but Rent shall abate in a just and proportionate amount to the loss
of use occasioned by the taking. Landlord shall be entitled to receive and
retain the entire condemnation award for the taking of the Building and
Premises. Tenant shall have no right or claim against Landlord for any part of
any award received by Landlord for the taking. Tenant, however, shall not be
prevented from making a claim against the condemning party (but not against
Landlord) for any moving expenses, loss of profits, or taking of Tenant’s
personal property (other than its leasehold estate) to which Tenant may be
entitled; provided that any such award shall not reduce the amount of the award
otherwise payable to Landlord for the taking of the Building and Premises.

 

  20. ENVIRONMENTAL COMPLIANCE.

a. Tenant’s Responsibility. During the Lease Term, Tenant shall not (either with
or without negligence) cause or permit the escape, disposal or release of any
hazardous substances or materials on the Property. For the purposes of this
Article 20, the term “Property” shall include the Premises, Building, all Common
Areas, the real estate upon which the Building and Common Areas are located; all
personal property (including that owned by Tenant); and the soil, ground water,
and surface water of the real estate upon which the Building is located. Tenant
shall not allow the storage or use of such substances or materials in any manner
not sanctioned by law or in compliance with the highest standards prevailing in
the industry for the storage and use of such substances or materials, nor allow
to be brought onto the Property any such materials or substances except to use
in the ordinary course of Tenant’s business, and then only after notice is given
to Landlord of the identity of such substances or materials. No such notice
shall be required, however, for commercially reasonable amounts of ordinary
office supplies and janitorial supplies.

b. Landlord’s Responsibility. Landlord represents and warrants that to the best
of Landlord’s knowledge there are no hazardous substances or materials on the
Property as of the Phase I Commencement Date that (i) have escaped, been
disposed of or released thereon, or (ii) in violation of any laws pertaining to
environmental matters or regulating, prohibiting or otherwise having to do with
asbestos and all other toxic, radioactive, or hazardous wastes or materials
(collectively “Environmental Laws”); including, but not limited to, the Federal
Clean Air Act, the Federal Water Pollution Control Act, and the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980.

c. Liability of the Parties. Both parties shall each indemnify and hold the
other party harmless from any penalty, fine, claim, demand, liability, cost, or
charge whatsoever which the other party shall incur, or which the other party
would otherwise incur, by reason of the first party’s breach of, or failure to
comply with, this Article 20 including, but not limited to: (i) the cost of full
remediation of any contamination to bring the Property into the same condition
as prior to the Phase I Commencement Date and into full compliance with all
Environmental Laws; (ii) the reasonable cost of all appropriate tests and
examinations of the Premises to confirm that the Premises and any other
contaminated areas have been remediated and brought into compliance with
Environmental Laws; and (iii) the reasonable fees and expenses of the other’s
attorneys, engineers, and consultants incurred by the other party as a result of
the breach or in enforcing

 

13



--------------------------------------------------------------------------------

and confirming compliance with this Article 20. Notwithstanding the foregoing,
Tenant’s obligations under this Article 20 shall not apply to any condition or
matter existing as of the Phase I Commencement Date or constituting a violation
of any Environmental Laws that was not caused, in whole or in part, by Tenant or
Tenant’s agents, employees, officers, partners, contractors, servants or
invitees. The covenants contained in this Article 20 shall survive the
expiration or termination of this Lease, and shall continue for so long as
either party and its successors and assigns may be subject to any expense,
liability, charge, penalty, or obligation against which the other party has
agreed to indemnify it under this Article 20.

d. Inspections by Landlord. Landlord and its engineers, technicians, and
consultants, from time to time as Landlord deems appropriate, may conduct
periodic examinations of the Premises to confirm and monitor Tenant’s compliance
with this Article 20. Such examinations shall be conducted in such a manner as
to minimize the interference with Tenant’s Permitted Use; however, in all cases,
the examinations shall be of such nature and scope as shall be reasonably
required by then existing technology to confirm Tenant’s compliance with this
Article 20. Tenant shall fully cooperate with Landlord and its representatives
in the conduct of such examinations. The cost of such examinations shall be paid
by Landlord unless an examination shall disclose a material failure of Tenant to
comply with this Article 20, in which case, the reasonable cost of such
examination shall be paid for by Tenant within 10 days after receipt of
Landlord’s written demand.

 

  21. DEFAULT.

a. Tenant’s Default. Tenant shall be in default under this Lease if Tenant:

i. Fails to pay any Base Rent, Additional Rent, or any other sum of money that
Tenant is obligated to pay, as provided in this Lease, within five days after
the due date; provided, however, that with respect to the first two times during
any consecutive 12-month period that Tenant fails to pay Rent when due (each a
“Late Payment”), the Late Payment shall not be considered an event of default
if, within five business days after receipt of notice from Landlord, Tenant
submits the entire Rent due, including any applicable late charge. If directed
by Landlord, Tenant must pay the entire amount of the Late Payment with
certified funds. Landlord shall forgive Tenant only two Late Payments per any
consecutive 12-month period, and any additional Late Payments during that period
shall constitute an event of default.

ii. Breaches any other agreement, covenant or obligation in this Lease and such
breach is not remedied within 15 days after Landlord gives Tenant notice in
accordance with Article 24 below specifying the breach, or if such breach
cannot, with due diligence, be cured within 15 days, if Tenant does not commence
curing within 15 days and with reasonable diligence completely cure the breach
within a reasonable period of time after the notice;

iii. Files any petition or action for relief under any creditor’s law (including
bankruptcy, reorganization, or similar action), either in state or federal
court, or has such a petition or action filed against it which is not stayed or
vacated within 60 days after filing; or

iv. Makes any transfer in fraud of creditors as defined in Section 548 of the
United States Bankruptcy Code (11 U.S.C. 548, as amended or replaced), has a
receiver appointed for its assets (and the appointment is not stayed or vacated
within 30 days), or makes an assignment for benefit of creditors.

b. Landlord’s Remedies. In the event of a Tenant default, Landlord, at its
option, may do one or more of the following:

i. Terminate this Lease and recover all damages caused by Tenant’s breach;

ii. Repossess the Premises, with or without terminating the Lease, and relet the
Premises at such amount as Landlord deems reasonable;

iii. Declare the entire remaining Base Rent and Additional Rent immediately due
and payable, such amount to be discounted to its present value at a discount
rate equal to the U.S. Treasury Bill or Note rate with the closest maturity to
the remaining term of the Lease as selected by Landlord; provided, however,
after receiving payment of the accelerated Rent from Tenant, Landlord shall be
obligated to turn over to Tenant any proceeds actually received by Landlord for
reletting the Premises during the remainder of the Term less any Reletting
Costs, as defined below, up to the amount of accelerated Rent received from
Tenant pursuant to this provision.

 

14



--------------------------------------------------------------------------------

iv. Bring action for recovery of all amounts due from Tenant;

v. Intentionally Omitted;

vi. Lock and deny Tenant access to the Premises without obtaining any court
authorization; or

vii. Pursue any other remedy available in law or equity.

c. Landlord’s Expenses. If the Lease or Tenant’s right of possession to the
Premises is terminated due to Tenant’s default, then all reasonable expenses of
Landlord in repairing, restoring, or altering the Premises for reletting as
general office space, together with leasing fees and all other expenses in
seeking and obtaining a new Tenant (collectively “Reletting Costs”), shall be
charged to and be a liability of Tenant.

d. Remedies Cumulative. All rights and remedies of Landlord are cumulative, and
the exercise of any one shall not exclude Landlord at any other time from
exercising a different or inconsistent remedy. No exercise by Landlord of any
right or remedy granted herein shall constitute or effect a termination of this
Lease unless Landlord shall so elect by notice delivered to Tenant. The failure
of Landlord to exercise its rights in connection with this Lease or any breach
or violation of any term, or any subsequent breach of the same or any other
term, covenant or condition herein contained shall not be a waiver of such term,
covenant or condition or any subsequent breach of the same or any other covenant
or condition herein contained.

e. No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the Rent, Additional Rent and other sums then due shall be deemed to be other
than on account of the earliest installment of such payments due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed as accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other remedy provided in this Lease.

f. No Reinstatement. No payment of money by Tenant to Landlord after the
expiration or termination of this Lease shall reinstate or extend the Term, or
make ineffective any notice of termination given to Tenant prior to the payment
of such money. After the service of notice or the commencement of a suit, or
after final judgment granting Landlord possession of the Premises, Landlord may
receive and collect any sums due under this Lease, and the payment thereof shall
not make ineffective any notice or in any manner affect any pending suit or any
judgment previously obtained.

g. Unlawful Detainer. Tenant agrees that in addition to all other rights and
remedies Landlord may obtain an order for unlawful detainer from any court of
competent jurisdiction without prejudice to Landlord’s rights to otherwise
collect rents or breach of contract damages from Tenant.

h. Landlord’s Default. Landlord shall be in default under this Lease if Landlord
breaches any agreement, covenant or obligation in this Lease and does not remedy
the breach within 15 days after Tenant gives Landlord written notice in
accordance with Article 24 below specifying the breach, or if the breach cannot,
with due diligence, be cured within 15 days, Landlord does not commence curing
within 15 days and with reasonable diligence completely cure the breach within a
reasonable period of time after the notice. In the event Landlord fails to cure
its breach within the time periods set forth herein, Tenant shall be entitled to
pursue any and all remedies available to it at law or in equity; provided,
however, that except as expressly provided elsewhere in this Lease, Tenant shall
have no right of self-help to perform repairs or any other obligation of
Landlord, and shall have no right to withhold, set off or abate Rent.

 

  22. MULTIPLE DEFAULTS.

a. Loss of Option Rights. Tenant acknowledges that any rights or options of
first refusal, or to extend the Term, to expand the size of the Premises, to
purchase the Premises or the Building, or other similar rights or options which
have been granted to Tenant under this Lease are conditioned upon the prompt and
diligent performance of the terms of this Lease by Tenant. Accordingly, should
Tenant commit a monetary or other material default under this Lease and Landlord
delivers notice of such default to Tenant on two or more occasions during any
12-month period, in addition to all other remedies available to Landlord, all
such rights and options shall automatically, and without further action on the
part of any party, expire and be of no further force and effect.

 

15



--------------------------------------------------------------------------------

b. Intentionally Omitted.

c. Intentionally Omitted.

 

  23. BANKRUPTCY.

a. Trustee’s Rights. Landlord and Tenant understand that, notwithstanding
contrary terms in this Lease, a trustee or debtor in possession under the United
States Bankruptcy Code, as amended, (the “Code”) may have certain rights to
assume or assign this Lease. This Lease shall not be construed to give the
trustee or debtor in possession any rights greater than the minimum rights
granted under the Code.

b. Adequate Assurance. Landlord and Tenant acknowledge that, pursuant to the
Code, Landlord is entitled to adequate assurances of future performance of the
provisions of this Lease. The parties agree that the term “adequate assurance”
shall include at least the following:

i. In order to assure Landlord that any proposed assignee will have the
resources with which to pay all Rent payable pursuant to the provisions of this
Lease, any proposed assignee must have, as demonstrated to Landlord’s
satisfaction, a net worth (as defined in accordance with generally accepted
accounting principles consistently applied) of not less than the net worth of
Tenant on the Effective Date (as hereinafter defined), increased by 7%,
compounded annually, for each year from the Effective Date through the date of
the proposed assignment. It is understood and agreed that the financial
condition and resources of Tenant were a material inducement to Landlord in
entering into this Lease.

ii. Any proposed assignee must have been engaged in the conduct of business for
the five years prior to any such proposed assignment, which business does not
violate the Use provisions under Article 4 above, and such proposed assignee
shall continue to engage in the Permitted Use under Article 4. It is understood
that Landlord’s asset will be substantially impaired if the trustee in
bankruptcy or any assignee of this Lease makes any use of the Premises other
than the Permitted Use.

c. Assumption of Lease Obligations. Any proposed assignee of this Lease must
assume and agree to be bound by the provisions of this Lease.

 

  24. NOTICES.

a. Addresses. All notices, demands and requests by Landlord or Tenant shall be
sent to the Notice Addresses set forth in Section 1l, or to such other address
as a party may specify by duly given notice. The parties shall notify the other
of any change in address, which notification must be at least 15 days in advance
of it being effective.

b. Form; Delivery; Receipt. ALL NOTICES, DEMANDS AND REQUESTS WHICH MAY BE GIVEN
OR WHICH ARE REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER MUST BE IN
WRITING UNLESS OTHERWISE SPECIFIED. Notices, demands or requests shall be deemed
to have been properly given for all purposes only if (i) delivered against a
written receipt of delivery, (ii) mailed by express, registered or certified
mail of the United States Postal Service, return receipt requested, postage
prepaid, or (iii) delivered to a nationally recognized overnight courier service
for next business day delivery to the receiving party’s address as set forth
above or (iv) delivered via telecopier or facsimile transmission to the
facsimile number listed above, with an original counterpart of such
communication sent concurrently as specified in subsection (ii) or (iii) above
and with written confirmation of receipt of transmission provided. Each such
notice, demand or request shall be deemed to have been received upon the earlier
of the actual receipt or refusal by the addressee or three business days after
deposit thereof at any main or branch United States post office if sent in
accordance with subsection (ii) above, and the next business day after deposit
thereof with the courier if sent pursuant to subsection (iii) above. Notices may
be given on behalf of any party by such party’s legal counsel.

25. HOLDING OVER. If Tenant holds over after the Expiration Date or other
termination of this Lease, such holding over shall not be a renewal of this
Lease but shall create a tenancy-at-sufferance. Tenant shall continue to be
bound by all of the terms and conditions of this Lease, except that during such
tenancy-at-sufferance, Tenant shall pay to Landlord (i) Base Rent at the rate
equal to 125% of that provided for as of the expiration or termination date, and
(ii) any and all forms of Additional Rent payable under this Lease. The
increased Rent during such holding over is intended to compensate Landlord
partially for losses, damages and expenses, including frustrating and delaying
Landlord’s ability to secure a replacement tenant.

 

16



--------------------------------------------------------------------------------

  26. RIGHT TO RELOCATE. [Intentionally Omitted]

27. BROKER’S COMMISSIONS. Each party represents and warrants to the other that
it has not dealt with any real estate broker, finder or other person with
respect to this Lease in any manner, except the Broker identified in Section 1m.
Each party shall indemnify and hold the other party harmless from any and all
damages resulting from claims that may be asserted against the other party by
any other broker, finder or other person (including, without limitation, any
substitute or replacement broker claiming to have been engaged by indemnifying
party in the future), claiming to have dealt with the indemnifying party in
connection with this Lease or any amendment or extension hereto, or which may
result in Tenant leasing other or enlarged space from Landlord. The provisions
of this paragraph shall survive the termination of this Lease.

28. ANTI-TERRORISM LAWS. During the term, Tenant shall not (i) be an “enemy” or
an “ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended, (ii) violate the Trading with the Enemy Act, as amended, (iii) violate
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (iv) violate the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”). Tenant shall, promptly following a request from Landlord,
provide all documentation and other information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

  29. GENERAL PROVISIONS/DEFINITIONS.

a. No Agency. Tenant is not and shall never represent itself to be an agent of
Landlord, and Tenant acknowledges that Landlord’s title to the Building is
paramount, and that Tenant can do nothing to affect or impair Landlord’s title.

b. Force Majeure. The term “force majeure” means: fire, flood, extreme weather,
labor disputes, strike, lock-out, riot, government interference (including
regulation, appropriation or rationing), unusual delay in governmental
permitting, unusual delay in deliveries or unavailability of materials,
unavoidable casualties, Act of God, or other causes beyond the party’s
reasonable control.

c. Building Standard Improvements. The term “Building Standard Improvements”
shall mean the standards for normal construction of general office space within
the Building as specified by Landlord, including design and construction
standards, electrical load factors, materials, fixtures and finishes.

d. Limitation on Damages. Notwithstanding any other provisions in this Lease,
neither Landlord nor Tenant shall be liable to the other for any special,
consequential, incidental or punitive damages.

e. Satisfaction of Judgments Against Landlord. If Landlord, or its employees,
officers, directors, stockholders or partners are ordered to pay Tenant a money
judgment because of Landlord’s default under this Lease, said money judgment may
only be enforced against and satisfied out of: (i) Landlord’s interest in the
Building in which the Premises are located including the rental income and
proceeds from sale; and (ii) any insurance or condemnation proceeds received
because of damage or condemnation to, or of, said Building that are available
for use by Landlord. No other assets of Landlord or said other parties
exculpated by the preceding sentence shall be liable for, or subject to, any
such money judgment.

f. Interest. Should Tenant fail to pay any amount due to Landlord within 30 days
of the date such amount is due (whether Base Rent, Additional Rent, or any other
payment obligation), then the amount due shall thereafter accrue interest at the
rate of 12% per annum, compounded monthly, or the highest permissible rate under
applicable usury law, whichever is less, until the amount is paid in full.

g. Legal Costs. Should either party prevail in any legal proceedings against the
other for breach of any provision in this Lease, then the other party shall be
liable for the costs and expenses of the prevailing party, including its
reasonable attorneys’ fees (at all tribunal levels).

h. Sale of Premises or Building. Landlord may sell the Premises or the Building
without affecting the obligations of Tenant hereunder. Upon the sale of the
Premises or the Building, Landlord shall be relieved of all responsibility for
the Premises and shall be released from any liability thereafter accruing under
this Lease.

 

17



--------------------------------------------------------------------------------

i. Time of the Essence. Time is of the essence in the performance of all
obligations under the terms of this Lease.

j. Transfer of Security Deposit. If any Security Deposit or prepaid Rent has
been paid by Tenant, Landlord may transfer the Security Deposit or prepaid Rent
to Landlord’s successor and upon such transfer, Landlord shall be released from
any liability for return of the Security Deposit or prepaid Rent.

k. Tender of Premises. The delivery of a key or other such tender of possession
of the Premises to Landlord or to an employee of Landlord shall not operate as a
termination of this Lease or a surrender of the Premises unless requested in
writing by Landlord.

l. Tenant’s Financial Statements. Upon request of Landlord, Tenant agrees to
furnish to Landlord copies of Tenant’s most recent annual, quarterly and monthly
financial statements, audited if available. The financial statements shall be
prepared in accordance with generally accepted accounting principles,
consistently applied. The financial statements shall include a balance sheet and
a statement of profit and loss, and the annual financial statement shall also
include a statement of changes in financial position and appropriate explanatory
notes. Landlord may deliver the financial statements to any prospective or
existing mortgagee or purchaser of the Building. So long as Tenant shall remain
a publicly traded company with applicable financials readily available in the
public domain, the foregoing obligation to provide financial statements shall be
waived.

m. Recordation. This Lease may not be recorded without Landlord’s prior written
consent, but Tenant and Landlord agree, upon the request of the other party, to
execute a memorandum hereof for recording purposes.

n. Partial Invalidity. The invalidity of any portion of this Lease shall not
invalidate the remaining portions of the Lease.

o. Binding Effect. This Lease shall be binding upon the respective parties
hereto, and upon their heirs, executors, successors and assigns.

p. Entire Agreement; Construction. This Lease constitutes the entire agreement
between the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written relating to the
subject matter hereof. The fact that one of the parties to this Lease may be
deemed to have drafted or structured any provision of this Lease shall not be
considered in construing or interpreting any particular provision of this Lease,
either in favor of or against such party, and Landlord and Tenant hereby waive
any applicable rules of construction or interpretation to the contrary.

q. Intentionally Omitted.

r. Choice of Law. This Lease shall be interpreted and enforced in accordance
with the laws of the State in which the Premises are located.

s. Effective Date. This Lease shall become effective as a contract only upon the
execution and delivery by both Landlord and Tenant. The date of execution shall
be entered on the top of the first page of this Lease by Landlord, and shall be
the date on which the last party signed the Lease, or as otherwise may be
specifically agreed by both parties. Such date, once inserted, shall be
established as the final day of ratification by all parties to this Lease, and
shall be the date for use throughout this Lease as the “Effective Date”.

30. SPECIAL CONDITIONS. The following special conditions, if any, shall apply,
and where in conflict with earlier provisions in this Lease shall control: [N/A]

31. ADDENDA AND EXHIBITS. If any addenda and/or exhibits are noted below, such
addenda and exhibits are incorporated herein and made a part of this Lease.

 

  a. Addendum

  b. Exhibit A – Premises

  c. Exhibit A-1 – Work Letter

  d. Exhibit B – Rules and Regulations

  e. Exhibit C – Commencement Agreement

 

18



--------------------------------------------------------------------------------

  f. Exhibit D – Acceptance of Premises

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY

SIGNATURE BLOCKS ON NEXT PAGE]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in three
originals, all as of the day and year first above written.

TENANT:

KIRKLAND’S, INC.

a Tennessee corporation

By: /s/ W. Michael Madden

Name: W. Michael Madden

Title: SVP/CFO

Date: April 7, 2014

LANDLORD:

HIGHWOODS REALTY LIMITED PARTNERSHIP

a North Carolina limited partnership

By: Highwoods Properties, Inc., a Maryland corporation

      its general partner

By: /s/ W. Brian Reames

Name: W. Brian Reames

Title: Senior Vice President – Regional Manager

Date: April 17, 2014

 

20



--------------------------------------------------------------------------------

ADDENDUM

I. ADDITIONAL RENT – OPERATING EXPENSES AND TAXES (EXPENSE STOP)

1. Operating Expenses. The term “Operating Expenses” shall mean all costs
incurred by Landlord in the provision of services to tenants and in the
operation, management, repair, replacement and maintenance of the Property (as
defined below), including, but not limited to, insurance premiums, utilities,
heat, air conditioning, janitorial service, labor, materials, supplies,
equipment and tools, permits, licenses, inspection fees, salaries and other
reasonable compensation of maintenance and management personnel reasonably
related to services provided to the Property, management fees in an amount not
to exceed 4% of Base Rent, and Common Area expenses. Notwithstanding the
foregoing, other than that used by AT&T, Tenant shall be responsible for payment
of all costs associated with Tenant’s electrical usage in the Building as
provided in Section 5.c of the Lease.

2. Exclusions to Operating Expenses. Notwithstanding the foregoing, Operating
Expenses shall not include the following:

a. depreciation on the Building or equipment therein; interest; executive
salaries; real estate brokers’ commissions;

b. Taxes (as defined below); Leasing commissions, attorneys’ fees, costs,
disbursements and other expenses incurred by Landlord or its agents in
connection with negotiations for leases with tenants, other occupants or
prospective tenants or other occupants of the Building, and similar costs
incurred in connection with disputes with and/or enforcement of any lease with
tenants, other occupants, or prospective tenants of other occupants of the
Building;

c. “Tenant allowances”, “tenant concessions”, work letter payments, and other
cots or expenses (including permit, license and inspection fees) incurred in
completing, fixturing, furnishing, renovating or otherwise improving, decorating
or redecorating space for tenants or other occupants of the Building, or vacant,
leasable space in the Building, including space planning/interior design fees
for same;

d. Depreciation;

e. Costs or expenses related to services, items and benefits provided to a
specific tenant or for which Tenant or any other tenant or occupant of the
Building specifically reimburses Landlord or pays for on Landlord’s behalf;

f. Costs or expenses (including fines, penalties and legal fees) incurred due to
the violation by Landlord of any terms or conditions of this Lease or of the
leases of other tenants in the Building, that would not have incurred but for
such violation by Landlord;

g. Penalties for late payment of any Operating Expenses by Landlord, including,
without limitation, with respect to taxes, equipment leases, etc.;

h. Payments in respect of overhead and/or profit to subsidiaries or affiliates
of Landlord or payments for services on or to the Building, or for goods,
supplies or other materials, to the extent that the costs of such services,
goods, supplies or materials exceed the costs that would have been paid if the
services, goods, supplies or materials had been provided by parties unaffiliated
with Landlord, if similar skill, competence and experience, on a competitive
basis;

i. Payments of principal, finance charges or interest on debt or amortization on
any deed of trust or other debt encumbering the Building, and rental payments
(or increases in same) under any ground or underlying lease or leases
encumbering the Building (except to the extent the same may be made to pay or
reimburse property taxes);

j. Rentals and other related expenses, if any, incurred in leasing air
conditioning systems or other equipment ordinarily considered to be of a capital
nature, except equipment which is used in providing janitorial services and
which is not affixed to the Building and equipment which is leased on a
temporary basis in emergency situation;

k. Advertising and promotional expenses;

l. Costs or expenses for the acquisition of sculpture, paints or other works of
art, but not the reasonable expenses of maintaining, repairing and insuring
same;

 

21



--------------------------------------------------------------------------------

m. Costs for which Landlord is compensating through or reimbursed by insurance,
condemnation awards, warranties or service contracts;

n. Contributions to operating expense reserves (including tax reserves);

o. Contributions to political or charitable organizations;

p. Costs incurred in removing the property of former tenants and/or other
occupants of the Building;

q. Costs or fees relating to the defense of landlord’s title or interest in the
Building, or any part thereof;

r. Costs or expenses for entertainment, gifts, dining or travel;

s. Landlord’s “in house” legal or accounting fees; and

t. Any other expense which, under generally accepted accounting principles,
consistently applied, would not be considered to be a normal maintenance or
operating expense of the Building or Common Areas.

Additionally, Operating Expenses shall not include the cost of capital
improvements to the Property; provided, however, Landlord may include in
Operating Expenses the costs of the following capital items, amortized on a
straight-line basis over their useful lives:

a. Any capital improvements or costs made or incurred in order to comply with
any new laws, rules or regulations or any changes in existing laws, rules or
regulations adopted by any governmental authority after the Phase I Commencement
Date; and

b. Any capital improvements that are designed primarily to reduce Operating
Expenses, provided that the amortized amount of these capital items in any year
will be equal to the estimated resulting reduction in Operating Expenses for the
same year.

3. Taxes. The term “Taxes” shall mean any fees, charges or assessments related
to the Property that are imposed by any governmental or quasi-governmental
authority having jurisdiction over the Property, including, without limitation,
ad valorem real property taxes; franchise taxes; personal property taxes;
assessments, special or otherwise, imposed on the Property; payments in lieu of
real estate taxes; sewer rents; transit taxes; and taxes based on rents. Taxes
shall also include the reasonable costs incurred by Landlord in connection with
any appeal for a reduction of taxes made in good faith, including, without
limitation, the costs of legal consultants, appraisers and accountants. Taxes
shall not include any inheritance, estate, succession, transfer, gift,
corporate, income or profit tax imposed upon Landlord.

4. Property. The term “Property” shall mean the Building and the improvements,
equipment and systems situated therein; the Common Areas; and the real property
upon which the Building and Common Areas are situated.

5. Tenant’s Proportionate Share. The term “Tenant’s Proportionate Share” shall
mean the following: (a) during the period from and including the Phase I Rent
Commencement Date through and including the day immediately preceding the Phase
II Rent Commencement Date, Tenant’s Proportionate Share shall equal 54.76%,
calculated by dividing the approximately 41,961 rentable square feet of the
Phase I space by the approximately 76,626 rentable square feet of the Building;
and (b) during the period from and including the Phase II Rent Commencement Date
through the remainder of the Term, Tenant’s Proportionate Share shall equal
99.44%, calculated by dividing the approximately 76,199 rentable square feet of
the entire Premises by the approximately 76,626 rentable square feet of the
Building. To the extent any Operating Expenses and/or Taxes are related to the
Building and one or more other buildings owned by Landlord or its affiliate,
those Operating Expenses and/or Taxes shall be reasonably allocated by Landlord
on an equitable pro rata basis among all of the buildings to which those
expenses are related; and Tenant’s Proportionate Share of those expenses shall
be calculated based only on the amount of those expenses allocated to the
Building.

6. Expense Stop. The Expense Stop shall equal [$5.08] per rentable square foot
of the Building ($389,260.08 based on 76,626 rentable square feet of the
Building); provided, however, as specified Section 1 above and in Section 5.c of
the Lease, other than that used by AT&T, Tenant shall be responsible for payment
of all costs associated with Tenant’s electrical usage in the Building.

7. Cap on Controllable Operating Expenses. Notwithstanding any provision herein
to the contrary, Landlord hereby agrees that except for Taxes, insurance,
utilities and expenses incurred due to Acts of God for which Landlord otherwise
is not reimbursed through insurance or other third party sources (collectively,
“Uncontrollable

 

22



--------------------------------------------------------------------------------

Expenses”), the Operating Expenses for the Building shall not increase, on a
cumulative basis, by more than five percent (5%) per annum for purposes of
calculating Tenant’s Proportionate Share. Tenant shall pay the full amount of
Tenant’s Proportionate Share of increases in Uncontrollable Expenses.

8. Payment of Additional Rent. For the calendar year (or partial calendar year)
beginning on the Phase I Commencement Date and for each calendar year thereafter
during the Term, Tenant shall pay to Landlord, as Additional Rent, Tenant’s
Proportionate Share of Operating Expenses and Taxes above the Expense Stop; and

9. Landlord’s Estimate. For the calendar year (or partial calendar year)
beginning on the Phase I Commencement Date and for each calendar year thereafter
during the Term, Landlord shall deliver to Tenant a written statement of the
reasonable estimated Operating Expenses and Taxes for that calendar year above
the Expense Stop (if any). Based on Landlord’s estimate, Tenant shall pay to
Landlord Tenant’s Proportionate Share of the estimated amount of Operating
Expenses and Taxes above the Expense Stop in 12 equal monthly installments,
which shall be due and payable at the same time and in the same manner as Base
Rent.

10. Annual Reconciliation. Within 180 days after the end of each calendar year
or as soon as possible thereafter, Landlord shall send Tenant an annual
statement of the actual Operating Expenses and Taxes for the preceding calendar
year (the “Annual Statement”). Landlord’s failure to render an Annual Statement
for any calendar year shall not prejudice Landlord’s right to issue an Annual
Statement with respect to that calendar year or any subsequent calendar year,
nor shall Landlord’s rendering of an incorrect Annual Statement prejudice
Landlord’s right subsequently to issue a corrected Annual Statement. Pursuant to
the Annual Statement, Tenant shall pay to Landlord Additional Rent as owed
within 30 days after Tenant’s receipt of the Annual Statement, or Landlord shall
adjust Tenant’s Rent payments if Landlord owes Tenant a credit. After the
Expiration Date or earlier termination date of the Lease, Landlord shall send
Tenant the final Annual Statement for the Term, and Tenant shall pay to Landlord
Additional Rent as owed within 30 days after Tenant’s receipt of the Annual
Statement, or, if Landlord owes Tenant a credit, then Landlord shall pay Tenant
a refund within 30 days after Landlord’s delivery of such notice. If this Lease
expires or terminates on a day other than December 31, then Additional Rent
shall be prorated on a 365-day calendar year (or 366 if a leap year).

11. Tenant’s Review of Operating Expenses and Taxes. No more than once per
calendar year, Tenant, or a qualified professional selected by Tenant (the
“Reviewer”), may review Landlord’s books and records relating to Operating
Expenses and Taxes (the “Review”), subject to the following terms and
conditions:

a. Tenant must deliver notice of the Review to Landlord within 90 days of
Tenant’s receipt of the Annual Statement. Thereafter, Tenant must commence and
complete its Review within a reasonable time, not to exceed 180 days following
Tenant’s receipt of the Annual Statement. No subtenant shall have any right to
conduct a Review, and no assigns shall conduct a Review for any period during
which such assignee was not in possession of the Premises. If Tenant elects to
have a Reviewer conduct the Review, the Reviewer must be an independent
nationally or regionally recognized accounting firm that is not being
compensated by Tenant on a contingency fee basis.

b. Tenant’s Review shall only extend to Landlord’s books and records
specifically related to Operating Expenses and Taxes for the Property during the
calendar year for which the Annual Statement was provided and for the two prior
calendar years. Books and records necessary to accomplish any Review shall be
retained for 12 months after the end of each calendar year, and, upon Landlord’s
receipt of Tenant’s notice, shall be made available to Tenant to conduct the
Review. The Review shall be conducted during regular business hours at either
the Landlord’s division office for the area in which the Premises are located or
Landlord’s home office in Raleigh, North Carolina, as selected by Landlord.

c. As a condition to the Review, Tenant and Tenant’s Reviewer shall execute a
written agreement providing that the Reviewer is not being compensated on a
contingency fee basis and that all information obtained through the Review, as
well as any compromise, settlement or adjustment reached as a result of the
Review, shall be held in strict confidence and shall not be revealed in any
manner to any person except: (i) upon the prior written consent of the Landlord,
which consent may be withheld in Landlord’s sole discretion; (ii) if required
pursuant to any litigation between Landlord and Tenant materially related to the
facts disclosed by the Review; or (iii) if required by law. The written
agreement may also set forth Landlord’s reasonable procedures and guidelines for
Tenant and Tenant’s Reviewer to follow when conducting the Review.

 

23



--------------------------------------------------------------------------------

d. If, after Tenant’s Review, Tenant disputes the amount of Operating Expenses
or Taxes set forth in the Annual Statement, Tenant or Tenant’s Reviewer shall
submit a written report to Landlord within 30 days after the completion of the
Review setting forth any claims to be asserted against Landlord as a result of
the Review and specific and detailed explanations as to the reason for the
claim(s) (the “Report”). Landlord and Tenant then shall use good faith efforts
to resolve Tenant’s claims set forth in the Report. If the parties do not reach
agreement on the claims within 30 days after Landlord’s receipt of the Report,
then the dispute shall be submitted to arbitration as hereinafter provided.
Within 20 days after expiration of the 30-day period referenced in the foregoing
sentence, each party shall appoint as an arbitrator a reputable independent
nationally or regionally recognized accounting firm or commercial real estate
firm with at least 10 years’ experience in accounting related to commercial
lease transactions and shall give notice of such appointment to the other party;
provided, however, if Tenant used a Reviewer to perform the Review, the Reviewer
shall be deemed to have been appointed by Tenant as its arbitrator for purposes
of this provision. Within 10 days after appointment of the second arbitrator,
the two arbitrators shall appoint a third arbitrator who shall be similarly
qualified. If the two arbitrators are unable to agree timely on the selection of
the third arbitrator, then either arbitrator on behalf of both may request such
appointment from the office of the American Arbitration Association (“AAA”)
nearest to the Premises. The arbitration shall be conducted in accordance with
the rules of the AAA. If the AAA shall cease to provide arbitration for
commercial disputes in location, the third arbitrator shall be appointed by any
successor organization providing substantially the same services. Within 10 days
after the third arbitrator has been selected, each of the other two arbitrators,
on behalf of the party it represents, shall submit a written statement, along
with any supporting document, data, reports or other information, setting forth
its determination of the amount of Operating Expenses or Taxes that are in
dispute. The third arbitrator will resolve the dispute by selecting the
statement of one of the parties as submitted to the third arbitrator. Within 10
days after the third arbitrator’s receipt of the statements from the other
arbitrators, the third arbitrator shall notify both parties in writing of the
arbitrator’s decision. The decision of the third arbitrator shall be final and
binding upon the parties and their respective heirs, executors, successors and
assigns. If either of the parties fails to furnish its statement to the third
arbitrator within the time frame specified herein, the third arbitrator shall
automatically adopt the other party’s statement as final and binding. The cost
of arbitration (exclusive of each party’s witness and attorneys’ fees, which
shall be paid by the party) shall be shared equally by the parties.

e. If the Review or subsequent arbitration determines that Operating Expenses
and Taxes in the applicable calendar year were overstated, in the aggregate, by
5% or more, then Landlord shall reimburse Tenant for Tenant’s reasonable Review
costs; otherwise, Tenant shall pay its own costs in connection with the Review.

 

II. LANDLORD’S WORK

Landlord, at its sole cost and expense (without deduction from the Allowance
provided in Exhibit A-1 below), shall (i) deliver prior to the commencement of
the Tenant Improvements a portion of the first floor containing approximately
16,268 rentable square feet and the entire third floor of the Building in its
“As Is” condition existing as of the date of execution of this Lease, and
(ii) update prior to the Phase II Commencement Date all of the existing
restrooms in the Building, including installing new flooring, new wall covering,
new fixtures and new partitions, all utilizing Building standard materials and
finishes mutually agreed upon in good faith by Landlord and Tenant.

 

III. GENERATOR

The Building currently is served by an existing generator that powers the
Building’s emergency lighting. Tenant shall have the right to tie-in to the
generator at Tenant’s sole cost and expense for use solely as an emergency
back-up power source for the Premises. The plans and specifications for the
tie-in (including, without limitation, the maximum power available for Tenant’s
use) shall be subject to Landlord’s prior written approval, which shall not be
unreasonably withheld, conditioned or delayed. Landlord, at its sole cost and
expense, shall be responsible for performing the necessary maintenance and
repair to the generator and shall maintain a commercially reasonable service
contract on the generator. Landlord will perform such maintenance and repairs in
a commercially reasonable manner and within a commercially reasonable time
following the time Landlord first becomes aware of the need for such maintenance
or repairs; provided, however, in no event shall Landlord be liable to Tenant
for any damage or loss suffered by Tenant as a result of any service disruption,
malfunction or failure of the generator, including, without limitation, any
damage or destruction of Tenant’s property or any business interruption
experienced by Tenant as are result of the foregoing. Additionally, Landlord
shall replace the generator if and when the generator fails or otherwise becomes
inoperable. Tenant shall have the right, but not the obligation, to tie into the
replacement generator.

 

24



--------------------------------------------------------------------------------

IV. RENEWAL OPTIONS

Tenant shall have the right and option to renew the Lease (“Renewal Option”) for
two additional periods of five years each (each an “Option Term”) (a separate
notice is required for each Option Term); provided, however, each Renewal Option
is contingent upon the following: (i) Tenant is not in default at the time
Tenant gives Landlord notice of Tenant’s intention to exercise the Renewal
Option beyond applicable notice and/or cure periods; and (ii) upon the
Expiration Date or the expiration of the first Option Term, as applicable,
Tenant has no outstanding default. Following the expiration of the second Option
Term, Tenant shall have no further right to renew the Lease pursuant to this
provision. The Renewal Options are subject to the following terms and
conditions:

a. If Tenant desire to exercise the first Renewal Option, then Tenant must give
Landlord notice at least 12 months prior to the Expiration Date of the initial
Term. If Tenant exercises the first Renewal Option and thereafter desires to
exercise the second Renewal Option, then Tenant must give Landlord notice at
least 12 months prior to the Expiration Date of the first Option Term. If Tenant
fails to give notice to Landlord prior to the applicable 12-month period, then
Tenant shall forfeit the Renewal Option. If Tenant exercises a Renewal Option,
then during the applicable Option Term, Landlord and Tenant’s respective rights,
duties and obligations shall be governed by the terms and conditions of the
Lease, except as provided otherwise herein. Time is of the essence in exercising
each Renewal Option.

b. If Tenant exercises the Renewal Option, then during the applicable Option
Term, all references to the term “Term”, as used in the Lease, shall mean the
“Option Term”.

c. The minimum Base Rent for each Option Term shall be the Fair Market Rental
Rate, determined as follows:

Definition. The term “Fair Market Rental Rate” shall mean the market rental rate
for the time period such determination is being made for office space in
same-class office buildings in the Maryland Farms office park in Brentwood,
Tennessee (“AREA”) of comparable condition for space of equivalent quality,
size, utility, and location. Such determination shall take into account all
relevant factors, including, without limitation, the following matters: the
credit standing of Tenant; the length of the term; expense stops; the fact that
Landlord will experience no vacancy period and that Tenant will not suffer the
costs and business interruption associated with moving its offices and
negotiating a new lease; construction allowances and other tenant concessions
that would be available to tenants comparable to Tenant in the AREA (such as
moving expense allowance, free rent periods, and lease assumptions and take-over
provisions, if any, but specifically excluding the value of improvements
installed in the Premises at Tenant’s cost), and whether adjustments are then
being made in determining the rental rates for renewals in the AREA because of
concessions being offered by Landlord to Tenant (or the lack thereof for the
Option Term in question). For purposes of such calculation, it will be assumed
that Landlord is paying a representative of Tenant a brokerage commission in
connection with the Option Term in question, based on the then current market
rates.

Determination. Landlord shall deliver to Tenant notice of the Fair Market Rental
Rate (the “FMR Notice”) for the Premises for the Option Term in question within
30 days after Tenant exercises the option giving rise for the need to determine
the Fair Market Rental Rate. If Tenant disagrees with Landlord’s assessment of
the Fair Market Rental Rate specified in a FMR Notice, then it shall so notify
Landlord in writing within 10 business days after delivery of such FMR Notice;
otherwise, the rate set forth in such notice shall be the Fair Market Rental
Rate. If Tenant timely delivers to Landlord notice that Tenant disagrees with
Landlord’s assessment of the Fair Market Rental Rate, then Landlord and Tenant
shall meet to attempt to determine the Fair Market Rental Rate. If Tenant and
Landlord are unable to agree on such Fair Market Rental Rate within 10 business
days after Tenant notifies Landlord of Tenant’s disagreement with Landlord’s
assessment thereof, then Landlord and Tenant shall each appoint an independent
real estate appraiser with an MAI designation and with at least 10 years’
commercial real estate appraisal experience in the AREA market. The two
appraisers shall then, within 10 days after their designation, select an
independent third appraiser with like qualifications. Within 20 business days
after the selection of the third appraiser, a majority of the appraisers shall
determine the Fair Market Rental Rate. If a majority of the appraisers is unable
to agree upon the Fair Market Rental Rate by such time, then the two closest
appraisals shall be averaged and the average will be the Fair Market Rental
Rate. Tenant and Landlord shall each bear the entire cost of the appraiser
selected by it and shall share equally the cost of the third appraiser.

 

25



--------------------------------------------------------------------------------

Administration. If Tenant has exercised the Renewal Option and the Fair Market
Rental Rate for the Option Term has not been determined in accordance with this
provision by the time that Rent for the Option Term is to commence in accordance
with the terms hereof, then Tenant shall pay Rent for the Option Term based on
the Fair Market Rental Rate proposed by Landlord pursuant to this provision
until such time as the Fair Market Rental Rate has been so determined, at which
time appropriate cash adjustments shall be made between Landlord and Tenant such
that Tenant is charged Rent based on the Fair Market Rental Rate (as finally
determined pursuant to this provision) for the Option Term during the interval
in question.

 

V. RIGHT TO PURCHASE BUILDING

Landlord grants Tenant a one-time right of offer to purchase the Building (the
“Purchase Right”) on the terms and conditions described herein. If at any time
during the Term, Landlord, at its sole discretion, elects to sell the Building,
Landlord shall offer to sell the Building to Tenant prior to entering into an
agreement to sell the Building to a third party by providing written notice to
Tenant of its desire to sell the Building and the proposed terms of the sale,
including the purchase price and terms of payment and other material economic
terms (“Landlord’s Sale Notice”), which shall be consistent with the
then-current market terms. Tenant shall have 10 business days from the date of
its receipt of Landlord’s Sale Notice to exercise the Purchase Right by
providing written notice of such exercise to Landlord (“Tenant’s Purchase
Notice”). Time is of the essence for the delivery of Tenant’s Purchase Notice.
For a period of 30 days after Landlord’s receipt of Tenant’s Purchase Notice,
Landlord and Tenant shall negotiate in good faith a commercially reasonable
definitive agreement consistent with standard industry practices related to the
purchase and sale of the Building between Landlord and Tenant, which, once
executed, shall control the purchase and sale of the Building. If such a
definitive agreement cannot be finalized and executed within such 30-day period,
provided all parties are acting in good faith, then Tenant’s Purchase Notice and
its Purchase Right shall be deemed null and void and of no further force or
effect; and Landlord shall be free to sell the Building to a third party.
Tenant’s exercise of its Purchase Right is expressly conditioned upon Tenant
(a) not being in default under the Lease at the time of Landlord’s Sale Notice,
and (b) continuing to lease all the rentable square feet in the Building (less
the portion leased by AT&T as referenced hereinabove) at the time of Landlord’s
Sale Notice. If Tenant ceases to lease all the rentable square feet in the
Building (less the portion leased by AT&T as referenced hereinabove) at any
time, then the Purchase Right automatically will become null and void and of no
further effect. Additionally, the Purchase Right is personal to Kirkland’s, Inc.
In the event Kirkland’s, Inc. assigns its interest in the Lease to any entity
other than its affiliate, subsidiary or successor in interest by merger,
acquisition or consolidation, the Purchase Right automatically will become null
and void and of no further effect.

 

26